PER CURIAM.
Appellant appeals a final judgment of dismissal with prejudice which explains:
Reduced to its simplest, Plaintiff in a lengthy and rambling Complaint is seeking jury trials in three prior cases, all of which have been concluded and many of which have gone to the Fourth District Court of Appeal, and, in one case, the Supreme Court. It is clear from the Court’s question and the Plaintiffs answer thereto quoted above that such relief is not available and a cause of action can never be stated for such relief.
The court has reviewed appellant’s brief and finds that no preliminary basis for reversal has been demonstrated. The appeal is therefore affirmed pursuant to Florida Rule of Appellate Procedure 9.315(a).
KLEIN, TAYLOR and HAZOURI, JJ., concur.